Citation Nr: 1325578	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 11, 1971 to February 19, 1972, April 1, 1991 to October 25, 1991, and August 26, 2002 to October 15, 2002, as well as several other periods of active duty and active duty for training as an Air National Guardsman through December 2003.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2008 (hypertension and obstructive sleep apnea) and August 2008 (CAD) rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Huntington, West Virginia that denied the benefits sought on appeal.  

In September 2010, a Board hearing was held at the VA Central Office (VACO) located in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

In January 2011, the Board remanded this case for further evidentiary development.  The case has since been returned to the Board for further appellate consideration.  

A review of the Veteran's Virtual VA electronic claims file shows that additional VA treatment records have been associated with the record prior to the issuance of the most recent supplemental statement of the case (SSOC) in May 2012.  

In May and June 2012, subsequent to the May 2012 SSOC, the Veteran submitted additional information and evidence in support of the claims on appeal.  In June 2013, the Veteran's representative requested that the case be remanded to the AOJ for initial consideration of the newly submitted evidence.  See 38 C.F.R. § 20.1304 (2012).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's hypertension manifested to a compensable degree within one year of his discharge from active military service.

2.  The evidence of record favors a finding that the Veteran's currently diagnosed coronary artery disease is proximately due to or the result of his service-connected hypertension.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012). 

2.  The criteria for service connection for coronary heart disease secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As noted above, the Board acknowledges that the Veteran's representative has requested that this case be remanded to the AOJ for initial consideration of newly submitted information and evidence in support of the claims on appeal.  In light of the fully favorable determinations in this case as to the issues of entitlement to service connection for hypertension and CAD, however, no prejudice may result from the Board's decision to adjudicate those claims on the merits herein.  Thus, no further discussion of compliance with VA's duty to notify and assist is necessary at this time.  

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is a disability noted under 38 C.F.R. § 3.309, thus, the Veteran's hypertension disability is afforded the alternative method for establishing the required nexus between his current disability and service by asserting continuity of symptomatology since service.  See Walker, supra. 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

II.  Factual Background and Analysis

Hypertension

As noted, the Veteran's second period of federal active service dated from April 1, 1991, to October 25, 1991.  

Prior to the Veteran's second period of federal active service, there are no complaints, findings, or diagnosis pertaining to hypertension and a history of high or low blood pressure was consistently denied.  A September 1990 civilian enlistment examination shows a blood pressure reading of 140/90.  A December 1990 initial flying class III examination for the West Virginia Air National Guard shows a blood pressure reading of 126/72.  A March 1991 flying personnel medical examination shows that the Veteran's blood pressure was 138/92.  

Service records dated during the Veteran's second period of active federal service show a blood pressure reading of 130/84 upon seeking dental treatment in April 1991.  An October 1991 report of medical history shows that the Veteran denied use of any medication at that time, as well as any history of high or low blood pressure, pain or pressure in his chest, and heart trouble.  A service treatment record dated the following day on October 4, 1991, indicates that a flying class III duty examination was performed on that date with a finding of "borderline blood pressure."  

Service records and examination reports subsequent to the Veteran's second period of active federal service show that the Veteran first reported that he was receiving private treatment with two kinds of medication for hypertension upon completing a report of dental medical history in October 2000.  Thereafter, medical waivers noted that the Veteran's hypertension was controlled and asymptomatic with medication.  

During the September 2010 hearing, however, the Veteran testified that he had been diagnosed with hypertension that required control with continuous medication since approximately 1991.  He testified that he intentionally did not report this fact to military personnel and medical providers due to fear that he would be medically discharged due to diagnosis of hypertension.  The Veteran further testified that he did not have any private treatment records documenting a diagnosis of hypertension prior to 1994 as noted below because his treating physician in 1991 had since passed away and any associated treatment records had been destroyed.  

Since the Veteran's discharge from his second period of active federal service in October 1991, the earliest post-service documentation of a diagnosis of hypertension is shown in a July 1994 private treatment record.  At that time, the Veteran's blood pressure was read as 180/117.  It was noted that his average blood pressure was 138-170/96-100+, and it had been that way since about 2 years prior, which the Board observes would date the onset of his hypertension to July 1992, within 1 year of his discharge from his second period of active military service.  

The Board acknowledges that there is no conclusive objective medical evidence showing that the Veteran was diagnosed with hypertension during service or that he had a diagnosis of hypertension manifested to a compensable degree (i.e., required use of continuous medication for control) within one year of discharge from his second period of active federal military service.  Nevertheless, the Veteran has provided competent and credible testimony that he was diagnosed with hypertension that required use of continuous medication for control since 1991.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His testimony is bolstered by notation in the July 1994 private treatment record, which dated the onset of his hypertensive blood pressure readings to approximately July 1992, which is within one year of his discharge from his second period of active duty service in October 1991.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hypertension disability was incurred during active service or manifested to a compensable degree within one year of discharge from his second period of active military service.  The Board has considered undertaking further development on the medical question at issue.  However, this claim has been pending since 2008 and the Board believes that an additional remand or other action to obtain another VA medical opinion would only serve to unnecessarily delay adjudication of the Veteran's claim without providing any additional substantive clarification.  Based thereon, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for hypertension.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

Coronary Artery Disease

Private treatment records show that the Veteran was diagnosed with coronary artery disease upon undergoing cardiac catheterization in February 2003.  

In a January 2009 statement, the Veteran's private treating cardiologist since 2003, Dr. JAS, M.D., indicated that prior to the Veteran's diagnosis with CAD in 2003, his medical history was significant for dyslipidemia and hypertension.  He stated that while the date of the Veteran's diagnosis with CAD was in 2003, the disease process certainly chronologically preceded that diagnosis.  It was his understanding that the Veteran was initially diagnosed in the early 1990s.  He stated that hypertension is certainly a contributing factor to the development of CAD as it is clearly recognized as a significant risk factor for the same.  He stated that he is confident that the Veteran's antecedent hypertension was a significant contributing factor to his development of CAD.  

Although the record contains a February 2011 VA medical examination with an etiological opinion pertaining to the Veteran's claim for service connection for CAD, the examiner merely opined that there was no evidence that the Veteran's CAD was incurred during any period of active duty service.  The examiner did not provide an opinion as to whether the Veteran's CAD is caused or aggravated by his hypertension.  

In light of the Board's decision to grant service connection for hypertension, and Dr. JAS's opinion that the Veteran's hypertension was a significant contributing factor to his development of CAD, the Board finds that the criteria for service connection for CAD as secondary to service-connected hypertension have been met.  
38 C.F.R. § 3.310 (2012).  


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for CAD secondary to service-connected hypertension is granted.  


REMAND

The Veteran essentially contends that his currently diagnosed obstructive sleep apnea was incurred in or is otherwise related to his military service.  See February 2009 notice of disagreement.  In support of his claim, he has submitted a private sleep study dated in November 1997 showing diagnosis of obstructive sleep apnea.  He has also submitted military orders showing that he served periods of active duty for training purposes from January 18 to February 1, 1997; March 15 to 19, 1997; September 9 to 17 and September 17 to October 25, 1997.  

As noted above, the Veteran served on active duty in the Air Force from September 1971 to February 1972, April 1991 to October 1991, and August 2002 to October 2002.  He also served in the Air Force National Guard from 1990 to 2003, to include several periods of active duty and active duty for training.  See AF Form 526; NGB Form 22; Board Hearing Transcript at 5.  The Veteran explained at the Board hearing that during his 22 years of service in the Air Force National Guard (through December 2003), he worked for the 167th Airlift Wing in both a civilian and guardsman capacity.

Service connection may generally be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2012).  This includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002).  Reserve and National Guard service generally includes ADT and IDT.  38 U.S.C.A. § § 101(22); 38 C.F.R. § 3.6(c) (2012).

The Board notes that the presumption of soundness upon entry into service does not apply to ADT or IDT.  Paulson v. Brown, 7 Vet. App. 466 (1995) (citing 38 U.S.C.A. § 101(24)); see also 38 U.S.C.A. § 1111, 1131, 1132; 38 C.F.R. § 3.304(b), 3.306 (2010).  Also, the presumptive service connection provisions of 38 C.F.R. § 3.307 do not apply to ADT or IDT.  38 U.S.C.A. §§ 1112, 1131, 1132 (West 2002).  Consequently, with regard to periods of ADT and IDT, a claimant can establish service connection for a disability only if the evidence is in equipoise or weighs in favor of the claimant insofar as it shows either that the disability was incurred in service, or that it pre-existed service and increased in severity during service beyond the natural progress of the condition.

As noted above, in May and June 2012, subsequent to the issuance of the most recent SSOC, the Veteran submitted additional information and evidence in support of his claim.  In the June 2013 brief, the representative requested that the claim be remanded so that the AOJ may consider the newly submitted evidence in the first instance.  As such, the claim must be remanded to the AOJ for initial consideration of the additional evidence received in June 2012.

In addition, as observed by the Veteran's representative in the June 2013appellate brief, the Veteran's complete service personnel records have not yet been obtained for review.  It appears that his personnel records were requested from the Air National Guard Headquarters in February and April 2008.  A PIES request was submitted for verification of the Veteran's service in February 2008.  A June 2008 deferred rating decision shows development efforts undertaken in an attempt to obtain a single personnel record in August 2008.  Nevertheless, there is no indication in the claims file that the Veteran's complete service personnel records or a negative response has been received.  While the Veteran has reportedly submitted all military personnel orders dating from 1990 to 1994, a few dated in 1997, and one dated in 2002 and 2003, during the hearing and in various statements in the record, he has repeatedly indicated that he has not submitted all of his military orders.  Thus, additional development is warranted until his complete service personnel records are obtained or negative responses are received from all appropriate records repositories.  Thereafter, a memorandum must be completed for the record documenting the exact dates of all periods of active duty and ACDUTRA dating from 1997.   

The Board observes that the Veteran's service treatment records are admittedly negative for any findings, diagnosis, or complaints related to sleeping or breathing issues, however, the Veteran testified that due to lack of medical resources during service, the majority of his medical treatment was received from private physicians.  In this regard, a September 1994 private treatment note shows that the Veteran was not sleeping well in that he usually awoke at 4am and was unable to obtain restful sleep prior to getting up at 6am.  November 1997 private treatment records show that the Veteran underwent a sleep study and was diagnosed with sleep apnea.  At that time he reported a two year history of sleep problems and a 6 month history of loud snoring.  The record also shows surgical treatment with a septoplasty in 1997 and a uvulopalatoplasty in February 2001 for treatment of obstructive sleep apnea.   In January 2005, it was noted that such procedures provided only transient improvement.  Sleep studies performed in March 2005 and March 2007 also reflect diagnosed sleep apnea.

The Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea in February 2011.  The examiner opined that the Veteran's 1997 diagnosis of obstructive sleep apnea was not incurred during and is unrelated to his military service.  She reasoned, at least in part, that the Veteran did not have any active or ADT service in 1997.  As the Veteran has since submitted military records reflective of multiple periods of ADT in 1997, and in light of his concerns as to the adequacy and thoroughness of the February 2011 VA examination and opinion, the Board finds that he should be afforded a new VA examination to determine the nature and etiology of his currently diagnosed obstructive sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Ongoing VA treatment records, if any, should also be obtained from the Martinsburg VAMC dating since November 2012, and from the Baltimore VAMC dating since May 2012.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development and request from all appropriate records repositories, to include the Air Force Personnel Center, the Air Reserve Personnel Center, the Veteran's last known unit of assignment (167th Air Wing in Martinsburg, West Virginia), and the West Virginia Air National Guard Headquarters - Office of the Adjutant General, the Veteran's complete service personnel records.  A copy of any request and any reply, to include any records obtained and/or a negative reply, should be included in the claims file.

Appropriate efforts should be made to obtain the Veteran's complete service personnel records from all appropriate sources.  Attempts to retrieve such records must continue until they are obtained or until such time as the RO/AMC concludes that the records do not exist, or that further attempts to obtain them would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified, and provided with an opportunity to respond.

2.  Then, based on all service personnel and medical records associated with the claims file, the RO/AMC must create a memorandum for association with the claims file for review by the VA examiner documenting all dates of active duty and active duty training service. 

3.  Obtain ongoing VA treatment records, if any, from the Martinsburg VAMC dating since November 2012, and from the Baltimore VAMC dating since May 2012.

4.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA examination for sleep apnea with an examiner other than who conducted the February 2011 examination.  The claims folder, to include any relevant documents in Virtual VA and a list of all dates of active duty and active duty for training purposes, should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, and consideration of the Veteran's contentions of record, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset during a period of active service or active duty for training, was aggravated beyond normal progression therein, or that is otherwise related to any event, injury, or illness during any period of active duty or active duty for training.  

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the examiner believes that they are unable to offer the requested opinions without resort to mere speculation, he or she should give the reasons and bases for that conclusion, and identify any evidence that might enable them to provide the requested opinions.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Upon completion of the examination, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


